       Case 1:18-cv-06913-VEC-GWG Document 92 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
CECIL MCKENZIE,
                                                               :
                           Plaintiff,                              ORDER
                                                               :
                  -v.-
                                                               :   18 Civ. 6913 (VEC) (GWG)

                                                              :
CITY OF NEW YORK, et al.,
                                                              :
                          Defendants.
                                                               :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Defendants have moved for summary judgment. See Motion for Summary Judgment,
filed September 10, 2020 (Docket # 81). In their reply memorandum, defendants state that
plaintiff has “violated the protective order in this action[,]” by submitting records that are
marked as confidential. See Reply Memorandum of Law in Support of Summary Judgment at 2,
filed November 2, 2020 (Docket # 89). They ask that “pages 13 through 30 of plaintiff’s
opposition papers [Docket # 88]. . . be stricken from the public docket.” Id. at 3.

        This case was designated as part of the district’s section 1983 Plan, which “requires that
the parties exchange at the beginning of discovery several types of documents . . . considered
most helpful for an early disposition.” Elliot v. City of New York, 2020 WL 6782046, at *2
(S.D.N.Y. Nov. 18, 2020) (citation and internal quotation marks omitted). As Elliot notes:

        From defendants, this includes particular NYPD Civilian Complaint Review
        Board (“CCRB”) records, NYPD Internal Affairs Bureau records, and NYPD
        Central Personnel Index (“CPI”) records relating to the incident underlying the
        lawsuit or to “complaints or incidents” involving the same officers “that are
        similar to the incident alleged in the complaint or that raise questions about the
        defendant's credibility.” S.D.N.Y. Local Rule 83.10 § 5.a. . . .

        Consistent with the 1983 Plan’s goal of expedition, Local Rule 83.10 also deems
        that a uniform Protective Order shall automatically apply in each case governed
        by the Plan. Id. § 11.

Id. This Protective Order prohibits the receiving party from filing documents covered by the
Plan in a public court record unless the party “first make[s] an application to the Court for
permission to file under seal the specific portions of those papers disclosing Confidential
      Case 1:18-cv-06913-VEC-GWG Document 92 Filed 02/26/21 Page 2 of 2




Materials and . . . indicate[s] whether any other party objects to that request.” See Plan for
Certain § 1983 Cases Against the City of New York, Exhibit D, ¶ 8 (available at
https://www.nysd.uscourts.gov/sites/default/files/pdf/1983-Revised-Plan-and-
Exhibits.6.10.14.pdf).

        Pages 13 through 30 of plaintiff’s opposition papers (Docket # 88), as assigned by the
ECF system, apparently consist of materials designated as confidential under the uniform
Protective Order. Plaintiff did not seek or obtain permission to file the materials under seal.
Accordingly, they were filed in violation of the Court-ordered Protective Order and thus we will
(1) remove those pages from Docket # 88 and (2) file them in a new docket # that is available to
attorneys only.

        While nothing prevents plaintiff from making the application required by paragraph 8 of
the Protective Order, the Court notes that the materials are irrelevant to the summary judgment
motion. This is because they either consist of hearsay — specifically, an unsworn report of an
investigation of the incident at issue in this case — or concern the defendant officers’ conduct in
unrelated matters. As a result, they will not be considered by the Court in issuing the Report and
Recommendation inasmuch as we will construe all of plaintiff’s contentions in the light most
favorable to him. See Lucente v. Cnty of Suffolk, 980 F.3d 284, 288-89 (2d Cir. 2020)
(“Although . . . evidence was disputed, the district court, in the context of a summary judgment
motion, must view such evidence in the light most favorable to plaintiffs”).

       The Clerk is requested to mail a copy of this Order to the plaintiff.

Dated: February 26, 2021
       New York, New York




                                                 2
